UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

UNITED STATES OF AMERICA,
                                                                      DECISION AND ORDER
                                      Plaintiff,
                                                                      16-CR-6029L

                        v.


ANDRE L. BARNES,

                              Defendant.
________________________________________________



       Defendant Andre L. Barnes, appearing pro se, has filed a Motion for Arrest of Judgment

or to Dismiss Indictment on December 20, 2018 (Dkt. #168). Barnes moves pursuant to Fed. R.

Crim. P. 12 and 34.

       Barnes was convicted after trial of nine counts relating to sex trafficking on November 15,

2018. Sentencing is currently scheduled for January 22, 2019.

       After careful review of defendant’s motion, prior decisions of this Court relating to some

of the same issues, defendant’s motion is, in all respects, denied.

       Barnes raises several issues, most of which require little comment. Barnes complains first,

and foremost, that this Court lacked subject matter jurisdiction over this criminal prosecution. He

also claims that the Indictment is impermissibly vague and void for several reasons; that he had

been convicted in state court of assault on one of the victims who testified against him in this

federal prosecution and therefore this prosecution is precluded by principles of double jeopardy.

He also complains that use of a computer is not an “element” of this offense. None of these

arguments have merit.
        Many of these same issues have been made in previous filings by defendant and all have

been rejected in decisions by United States Magistrate Judge Jonathan W. Feldman and this Court.

(See Dkt. ## 115, 135, 160).

        Defendant has consistently challenged the “jurisdiction” of the Court, claiming, among

other things, that there is no evidence of any maritime violation. He has repeatedly suggested that

the offenses at issue here can only be prosecuted as part of the maritime jurisdiction of this Court.

That position is clearly misguided. As has been pointed out by both Magistrate Judge Feldman

and this Court in the prior decisions, this Court surely has jurisdiction over these criminal charges

involving sex trafficking. This case does not involve maritime jurisdiction and never has. These

offenses could be prosecuted in the maritime jurisdiction of the Court but, obviously, such

prosecution is not limited to that.

        Barnes also discusses “standing” and claims that there is no such standing by anyone in the

Government.      But, principles of standing relate to civil proceedings and have no bearing

whatsoever in this criminal process.

        The Superseding Indictment clearly sets forth the several offenses charged and, as

determined by this Court on a prior motion for judgment of acquittal, (Dkt. # 160) there was more

than sufficient evidence at trial to support the jury’s verdict.

        Barnes’s double jeopardy claim also must be rejected. It is true that Barnes was convicted

in state court of an assault charge relating to his attack on one of the women who testified in this

federal case. He has been sentenced on that conviction. But, of course, the elements of assault

and the elements relating to the sex trafficking charges here are completely different. The fact that

Barnes was convicted of assault does not bar prosecution for completely separate offenses in

federal court.


                                                   2
       I have considered all of the other claims and arguments made in defendant’s present motion

and find that none of them have merit and none warrant the relief requested by Barnes in his

motion.



                                         CONCLUSION

       Defendant Andre Barnes’s Motion for Arrest of Judgment or Dismissal of the Indictment

(Dkt. #168) is in all respects DENIED.

       IT IS SO ORDERED.



                                     _______________________________________
                                              DAVID G. LARIMER
                                            United States District Judge
Dated: Rochester, New York
       January 10, 2019.




                                               3
